Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  142156-7                                                                                           Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  In re MARCOTTE, Minors                                                                             Alton Thomas Davis,
  _____________________________________________                                                                         Justices

  KENNETH MARCOTTE,                                                SC: 142156-7
           Respondent-Appellant.                                   COA: 296000
                                                                   Wayne CC Family
                                                                   Division: 09-489953-NA
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2010                   _________________________________________
         y1221                                                                Clerk